UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 /A AMENDMENT NO. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 XZERES WIND CORP. (Exact name of Registrant as specified in its charter) Nevada 74-2329327 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 9illman Court, Suite 3126 Wilsonville, OR 97070 (503) 388-7350 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) S. Clayton Wood President and Chief Operating Officer XZERES Wind Corp. 9illman Court, Suite #3126 Wilsonville, OR 97070 (503) 388-7350 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Bryan Clark Cane Clark LLP 3273 East Warm Springs Road Las Vegas, NV 89120 (702) 312-6255 (702) 944-7100 (fax) Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ||Accelerated filer ||Non-accelerated filer ||Smaller reporting company |X| TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE(1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE(2) AMOUNT OF REGISTRATIONFEE Common Stock(3) 6,107,725 $6,107,725.00 $435.48 This price was arbitrarily determined by XZERES Wind Corp. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. Includes 1,777,225 shares of common stock issuable upon the exercise of warrants. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. Table of Contents PROSPECTUS XZERES Wind Corp 6,107,725 SHARES OF COMMON STOCK SUBJECT TO COMPLETION, Dated August 31 , 2010 The selling shareholders named in this prospectus (the “Selling Shareholders”) are offering up to 6,107,725 shares of common stock begin registered by this prospectus, which includes 1,777,225 shares issuable upon exercise of warrants to purchase shares of common stock. The shares of common stock and warrants were sold to the Selling shareholders in the following transactions: · 4,010,500 shares of our common stock and warrants to purchase 1,403,675 shares of common stock were issued to purchasers in a private placement that closed May 14, 2010. · Warrants to purchase 373,550 shares of common stock issued to our placement agent in connection with our private placement that closed May 14, 2010. · 320,000 shares of our common stock issued to our attorneys in satisfaction of past due professional fees on March 1, 2010. The offering is a self-underwritten offering; there will be no underwriter involved in the sale of these securities. The shares of common stock to which this prospectus relates may be sold from time to time by and for the account of the Selling Stockholders named in this prospectus or in supplements to this prospectus. The Selling Stockholders may sell all or a portion of these shares from time to time in market transactions, in negotiated transactions or otherwise. See "Plan of Distribution" on page 22 for additional information on the methods of sale. Offering Price Proceeds to Company Per Share $1.00 $0.00 Total (maximum offering) $6,107,725.00 $0.00 We will not receive any proceeds from the sale of shares in this offering; nor have we made any arrangements for the sale of these securities.Our common stock is currently quoted on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “XWND,” and thus the sales price to the public will vary according to prevailing market or privately negotiated prices agreed to by the Selling Shareholders. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. At present the public market for our common stock is very limited.We cannot give any assurance that the shares offered can be resold.The absence of an active public market for our stock will make it difficult to sell your shares. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled “Risk Factors” starting on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus is: September 7, 2010 Table of Contents Table of Contents Page Summary 1 Risk Factors 4 Risks Related To Our Financial Condition 4 There is significant doubt about our ability to continue as a going concern. 4 Because our operating history is characterized by net losses, we anticipate further losses and we may never become profitable. 4 We will likely require additional resources to fully implement our business plan and may be forced to curtail or cease operations if we are not able to obtain additional financing in the future. 4 Risks Related to Our Business Model 5 If small wind energy technology does not gain broad commercial acceptance, our business will be materially harmed and we may need to curtail or cease operations. 5 Our sales strategy relies on a network of dealers to distribute and support our products and we have signed written agreements with only a limited number of dealers at this time. 5 Our suppliers may not supply us with a sufficient amount of components or components of adequate quality or they may provide components at significantly increased prices, and, therefore, we may not be able to produce our products. 5 Because we will initially rely on only a few key suppliers for the components necessary, the failure of any one of our suppliers to provide components as anticipated could preclude us from assembling our products. 6 Product quality expectations may not be met causing slower market acceptance. 6 Because we sell our products with a ten year limited warranty, we are subject to losses based on defective products and other potential covered product problems. 6 Even though the former manufacturer of our principal products is no longer in business, we have decided to honor its ongoing warranty obligations in order to generate good will among current and prospective customers. 7 If we are unable to succeed in marketing, making sales and increasing our customer base to support our business operations, we will be unable to achieve profitable operations and our business may fail. 7 If a reduction or elimination of government and economic incentives occurs, our revenue may decline and our business may fail. 7 If technological changes in the power industry render our products uncompetitive or obsolete, our market share may decline and cause our business to fail. 7 If we fail to respond to changes in customer preferences in a timely manner, our sales may be adversely affected, and our business may fail. 8 The complexity of our products may lead to errors, defects, and bugs, which could subject us to significant costs or damages and adversely affect market acceptance of our products, and our business may fail. 8 If we are unable to successfully manage growth, our operations could be adversely affected and our business may fail. 8 Because we expect to be dependent on third parties, should those services be interrupted or become more costly, we may experience a material adverse effect on the acceptance of our brand and our business may fail. 9 Risks Related To Control Persons, Key Employees and Management 9 Because our business is dependent upon the performance of key employees and consultants, the loss of those employees would materially impact our business. 9 Our board of directors may change our operating policies and strategies without prior notice or stockholder approval and such changes could harm our business and results of operations and the value of our stock. 9 Certain stockholders control or have the ability to exert significant influence over the voting power of our capital stock. 9 Table of Contents Risks Related To Legal Uncertainty 10 If our products are found to cause injury, have defects, or fail to meet industry standards, we will incur substantial litigation, judgment, product liability and product recall costs, which could cause our business to fail. 10 If any of the products we expect to sell infringe on the intellectual property rights of others, we may find ourselves involved in costly litigation, which could cause our business to fail. 10 If we are not granted full protection for property rights over our name and trademark, we may have difficulty safeguarding our name or the public’s identification of our brand resulting in a potential loss of any competitive advantage. 10 We may be exposed to patent infringement, misappropriation or other claims by third parties and an adverse determination could result in us paying significant damages. 11 Because the payment of dividends is at the discretion of the Board of Directors, investors may not realize cash dividends at the frequency or in the amounts they anticipate. 11 Because we intend to conduct business outside of the United States, we will be subject to risks of doing business in foreign countries which are not found in doing business in the United States which could have a material adverse effect on our business. 11 Because we intend to conduct business in foreign countries, exchange rates may cause future losses in our international operations. 12 Because our articles of incorporation and bylaws and Nevada law limit the liability of our officers, directors, and others, shareholders may have no recourse for acts performed in good faith. 12 If we issue shares of preferred stock with superior rights than the common stock offered hereby, it could result in a decrease in the value of our common stock and delay or prevent a change in control of us. 12 Certain legislation relating to public companies, including the Sarbanes-Oxley-Act of 2002, may make it more difficult for us to retain or attract officers and directors. 12 Risks Related To Our Securities 13 If our business is unsuccessful, our shareholders may lose their entire investment. 13 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 13 If a public market for our common stock develops, short selling could increase the volatility of our stock price. 13 In order for our common stock to be quoted on the over-the-counter bulletin board, we are required to remain current in our filings with the SEC. 13 Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. 14 Because FINRA sales practice requirements may limit a stockholder’s ability to buy and sell our stock, investors may not be able to sell their stock should they desire to do so. 14 Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. 14 Forward-Looking Statements 15 Use of Proceeds 15 Determination of Offering Price 15 Dilution 15 Selling Shareholders 16 Plan of Distribution 21 Description of Securities to be Registered 22 Interests of Named Experts and Counsel 24 Description of Business 25 Description of Property 35 Legal Proceedings 35 Market for Common Equity and Related Stockholder Matters 35 Financial Statements 37 Management’s Discussion and Analysis 38 Directors and Executive Officers 40 Executive Compensation 43 Security Ownership of Certain Beneficial Owners and Management 47 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 48 Certain Relationships and Related Transactions 48 Available Information 49 Dealer Prospectus Delivery Obligation 49 Other Expenses of Issuance and Distribution 50 Indemnification of Directors and Officers 50 Recent Sales of Unregistered Securities 51 Table of Exhibits 53 Undertakings 54 Signatures 55 Table of Contents Summary XZERES Wind Corp The Company We are in the business of designing, developing, and marketing small wind turbine systems and related equipment for electrical power generation, specifically for use in residential, small business, rural electric utility systems, other rural locations, and other infrastructure applications.We employ proprietary technology, including power electronics, alternator design, and blade design to increase performance, reliability, and sound suppression. We also work with manufacturers of inverters, lightning protection equipment and towers to integrate their equipment into our products. We were originally incorporated in the state of New Mexico in January of 1984.We were engaged in the natural gas and asphalt businesses until 2007, at which time we liquidated our assets and operations and distributed the net proceeds to our shareholders after paying our debts.On October 2, 2008, we re-domiciled from New Mexico to Nevada in anticipation of pursuing the wind turbine business. We commenced operations in the wind turbine business in the fiscal quarter ended May 31, 2010. Our principal executive offices are located at 9illman, Suite 3126, Wilsonville OR 97070. Our phone number is (503) 388-7350.Our fiscal year end is February 28. 1 Table of Contents The Offering Securities Being Offered Up to 6,107,725 shares of our common stock, including 1,777,225 shares of common stock issuable upon the exercise of warrants. Offering Price and Plan of Distribution Our common stock is currently quoted on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “XWND.” At present, the public market for our common stock is very limited.The absence of an active public market for our stock may make it difficult to sell your shares. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 13,280,255 shares of our common stock are issued and outstanding as of the date of this prospectus. If all of the warrants to issue an additional 1,777,225 shares of our common stock are exercised, then 15,057,480 shares of our common stock will be issued and outstanding. Control of a substantial amount of our common stock is held by few persons. Steven Shum, our CFO and director, David Baker, our director, and Core Fund, L.P., an entity controlled by Mr. Shum, beneficially own 6,882,075 shares (50.7%) of our common stock. Mr. Shum is the managing principal of Core Fund, L.P. and, as such, has the power to vote or dispose of the shares owned by Core Fund, L.P.None of the stock held by any of our officers and directors or by Core Fund, L.P. is included in this registration.Upon the completion of this offering, our officers and directors will own an aggregate of approximately 45% of the issued and outstanding shares of our common stock if the maximum number of shares is sold, including the 1,777,225 shares issuable upon exercise of warrants. Use of Proceeds We will not receive any proceeds from the sale of the common stock offered through this prospectus by the selling shareholders. 2 Table of Contents Summary Financial Information Balance Sheet Data Fiscal Year Ended February 28, 2009 Fiscal Year Ended February 28, 2010 Quarter ended May 31, 2010 Cash $ $ $ Total Assets Liabilities Total Stockholder’s Equity (Deficit) Statement of Operations Revenue $
